                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANIEL A. BERGER, et al.                         CIVIL ACTION

                      v.                          NO. 19-1540

 PHILADELPHIA PARKING
 AUTHORITY, et al.


                                           ORDER

       AND NOW, this 18th day of September 2019, upon considering the Defendants

Philadelphia Parking Authority, Office of General Counsel for the Philadelphia Parking Authority,

Dennis G. Weldon, Jr., Esquire, Bryan L. Heulitt, Jr., Esquire, and City of Philadelphia/Bureau of

Administrative Adjudication's Motions to dismiss (ECF Doc. Nos. 36, 37), Plaintiffs' Opposition

(ECF Doc. No. 40), Defendants' Reply (ECF Doc. No. 43), Plaintiffs' Supplemental Authority

(ECF Doc. No. 44), Defendants' Sur-Reply filed with leave (ECF Doc. No. 46), and for reasons

in the accompanying Memorandum, it is ORDERED Defendants' Motions to dismiss (ECF Doc.

Nos. 36, 37) are GRANTED.
